Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 9/21/2020, the Applicant has filed a response on 12/21/2020 amending claims 1-9, 11 and 13-16. No claim has been added or cancelled. Claims 1-20 are pending in this application.

Previous objections to the Specification are withdrawn in view of Applicant’s amendments filed on 12/21/2020.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 12/21/2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1, it is unclear whether “a plurality of wireless communicators provided in the first cabinet” in lines 10-11 is the same or different from “a plurality of wireless communicators provided in the first cabinet” in line 9. In addition, it is unclear whether “a plurality of cabinets that are adjacent to the first cabinet” in line 17, is the same or different from “a plurality of cabinets that are adjacent to the first cabinet” in lines 9-10. In addition, it is unclear whether “a signal” in line 18, is the same or different from “a signal” in line 7.

Regarding claims 2-10, these claims are rejected based on their dependency on claim 1.

In addition, regarding claim 2, it is unclear whether “one cabinet” in line 2 is the same or different from “one cabinet” in line 8 of claim 1. In addition, it is unclear whether “the signal” in line 3, refers to “a signal” in line 7 of claim 1, or to “a signal” in line 18 of claim 1.

In addition, regarding claim 3, it is unclear whether “the signal” in line 3, refers to “a signal” in line 7 of claim 1, or to “a signal” in line 18 of claim 1.

In addition, regarding claim 4, it is unclear whether “one cabinet” in line 3 is the same or different from “one cabinet” in line 8 of claim 1.

claim 7, it is unclear whether “the signal” in line 2 refers to “a signal” in line 7 of claim 1, or to “a signal” in line 18 of claim 1. In addition, it is unclear whether “one cabinet” in line 2-3 is the same or different from “one cabinet” in line 8 of claim 1. In addition, it is unclear whether “a signal” in line 5, refers to “a signal” in line 7 of claim 1, “a signal” in line 18 of claim 1, or a different signal. In addition, it is unclear whether “a first direction” in line 5 is the same or different from “a first direction” in line 19 of claim 1.

In addition, regarding claim 8, it recites the limitation "the one module" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, it is unclear whether “a plurality of wireless communicators provided in the first cabinet” in line 8 is the same or different from “a plurality of wireless communicators provided in the first cabinet” in line 5-6. In addition, it is unclear whether “a plurality of cabinets that are adjacent to the first cabinet” in lines 13-14, is the same or different from “a plurality of cabinets that are adjacent to the first cabinet” in lines 7-8. In addition, it is unclear whether “a signal” in line 15, is the same or different from “a signal” in line 4.

Regarding claims 12-20, these claims are rejected based on their dependency on claim 11.

claim 12, it is unclear whether “one cabinet” in line 2 is the same or different from “one cabinet” in lines 4-5 of claim 11. In addition, it is unclear whether “the signal” in line 3, refers to “a signal” in line 4 of claim 11, or to “a signal” in line 15 of claim 11.

In addition, regarding claim 3, it is unclear whether “the signal” in line 2, refers to “a signal” in line 3 of claim 11, or to “a signal” in line 15 of claim 11.

In addition, regarding claim 4, it is unclear whether “one cabinet” in line 2 is the same or different from “one cabinet” in lines 4-5 of claim 11.

In addition, regarding claim 17, it is unclear whether “the signal” in line 2 refers to “a signal” in line 3 of claim 11, or to “a signal” in line 15 of claim 11. In addition, it is unclear whether “a signal” in line 3, refers to “a signal” in line 3 of claim 11, “a signal” in line 15 of claim 11, or a different signal. In addition, it is unclear whether “a first direction” in line 4 is the same or different from “a first direction” in lines 15-16 of claim 11.

Appropriate corrections are required. The claimed will be interpreted as best understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devos et al. (US 2005/0093768). 

Regarding claim 1, as best understood, Devos discloses a display apparatus (see display 100 in Figs. 1-3) comprising:
a plurality of cabinets configured to be arranged to form a screen of the display apparatus, each cabinet of the plurality of cabinets including at least one display module (see display modules 102 in Figs. 1-3 and 400 in Figs. 4-5; para[0035]);
a plurality of wireless communicators provided in each cabinet of the plurality of cabinets (para[0041]-para[0043]; see Figs. 4-5; “the communication mechanism 502 may enable the display module 400 to receive and/or send display information relative to the other displays of the display 100”; see e.g. when “the communication mechanism 502 is a wireless transmitter and/or receiver, such as an RF or an IR transmitter and/or receiver); and
at least one processor (para[0041]; para[0045]; see e.g. control mechanism 504) configured to:
based on a first cabinet of the plurality of cabinets receiving a signal from a wireless communicator among a plurality of wireless communicators provided in the first cabinet, transmit the signal to a plurality of see Figs. 1-6; para[0035]; para[0041]-para[0043]; para[0048]-para[0049]; see that “The communication mechanism 502 allows the display module 400 to communicate with other display modules of the display 100”, “the communication mechanism 502 may enable the display module 400 to receive and/or send display information relative to the other displays of the display 100”, and “where the communication mechanism 502 is a wireless transmitter and/or receiver, such as an RF or an IR transmitter and/or receiver, the mechanism 502 enables the display module 400 to receive display information” as well as transmit display information; note that by including transmitter and receiver, each communication mechanism 502 comprises a plurality of wireless communicators; taking the claimed signal as comprising the information of “the configuration of the modules 102” and/or “the display information”, “a designated one of the display modules 102 (claimed first cabinet) may… receive from each of ), 
based on the plurality of cabinets receiving the signal according to the transmission, of the plurality of cabinets see Figs. 1-6; para[0035]; para[0041]-para[0043]; para[0048]-para[0049]; “The designated display module conveys at least a portion of this display information to the other display modules (606), which then display a portion of the display information as appropriate, based on their configuration relative to the other display modules (608)”),
wherein the at least one processor is configured to, based on the first cabinet receiving signals from a plurality of cabinets that are adjacent to the first cabinet via the plurality of wireless communicators provided in the first cabinet, display an image based on a signal received via a wireless communicator located in a first direction among the signals received via the plurality of wireless communicators provided in the first cabinet (see Figs. 1-6; para[0018]; para[0035]; para[0041]-para[0043]; para[0048]-para[0049]; see that “The communication mechanism 502 ).

Regarding claim 2, as best understood, Devos discloses all the claim limitations as applied above (see claim 1). In addition, Devos discloses the at least one processor is further configured to, based on one cabinet of the plurality of cabinets receiving the signal from an external device, transmit the signal to adjacent cabinets that are adjacent to the one cabinet via a plurality of wireless communicators provided in the one cabinet (see Figs. 1-6; para[0026]; para[0028]; para[0041]-para[0043]; para[0048]-para[0049]; given that the wireless transmitter and/or receiver allows the display module 400 to communicate with other display modules of the display 100, and “Display information is… received by the designated display module (also the claimed one cabinet in this claim, as best understood) from the display information source 302 (604)”, based on this, “The designated display module conveys at least a portion of this display information to the other display modules (606)”; that is, “one of the display modules of the display 100 may be communicatively coupled to the display information source 302 … and have a wireless transmitter to convey the display information received from the source 302 as appropriate to the other display modules”).

Regarding claim 3, as best understood, Devos discloses all the claim limitations as applied above (see claim 1). In addition, Devos discloses the at least one processor is see Figs. 1-7; para[0018]; para[0026]; para[0028]; para[0031]; para[0041]-para[0043]; para[0048]-para[0050]; “The display modules 102 are connected together to form the display 100 (704), having a particular configuration as to each of the modules 102 relative to each other of the display modules 102” (claimed identification information of each cabinet) and “display information is provided to the display 100 (708), such that each of the display modules 102 displays a portion of the information in accordance with its configuration”).

Regarding claim 4, as best understood, Devos discloses all the claim limitations as applied above (see claim 3). In addition, Devos discloses the at least one processor is further configured to: based on one cabinet of the plurality of cabinets being supplied with power from an adjacent cabinet that is adjacent to the one cabinet, identify a cabinet to which power is to be supplied from among adjacent cabinets that are adjacent to the one cabinet based on a sensing result of a sensor provided in the one cabinet, and control the one cabinet to supply the power to the identified cabinet (see Figs. 1-7; para[0018]; para[0035]; para[0037]-para[0038]; para[0040]-para[0041]; para[0048]-para[0050]; see “the connectors 408 and 410 at least receive power from display modules adjacent to the display module 400, and send power to other display modules adjacent to ).

Regarding claim 5, as best understood, Devos discloses all the claim limitations as applied above (see claim 4). In addition, Devos discloses the at least one processor is further configured to: based on a second cabinet of the plurality of cabinets being supplied with power from an external source, identify a third cabinet to which power is to be supplied from among adjacent cabinets that are adjacent to the second cabinet based on a sensing result of a sensor provided in the second cabinet, and control the second cabinet to supply the power to the identified third cabinet (see Figs. 1-7; para[0018]; para[0035]; para[0037]-para[0039]; para[0040]-para[0041]; para[0048]-para[0050]; “for the display modules of the display 100 to receive power, it is necessary only for one of the ).

claim 6, as best understood, Devos discloses all the claim limitations as applied above (see claim 5). In addition, Devos discloses the at least one processor is further configured to: set identification information of the second cabinet being supplied with power from the external source to a first value (see Figs. 1-7; para[0018]; para[0028]; para[0035]; para[0037]-para[0039]; para[0040]-para[0041]; para[0048]-para[0050]; it is clear that given “Power is… provided to a designated one of the display modules 102 (706) (claimed second cabinet), where the interlocking nature of the modules 102 enables the power to be distributed among all the modules 102”, that “The display modules 102 are connected together to form the display 100 (704), having a particular configuration as to each of the modules 102 relative to each other of the display modules 102” (identification of the cabinets to which power is supplied), and that “As used herein, the term configuration connotates the position of each of the display modules 102 within the display 100, relative to the other of the modules 102”, an identification/position/configuration is set for the designated one of the display modules 102 (claimed second cabinet); “For example, the configuration of the display module 102A relative to the other display modules 102 is that it is the upper-left-most module of the display modules 102 within the display 100” (claimed first value)); and set identification information of the plurality of cabinets other than the second cabinet by sequentially increasing identification values in an order from the second cabinet (para[0018]; see in Fig. 1, “For example, the ) 

Regarding claim 7, as best understood, Devos discloses all the claim limitations as applied above (see claim 1). In addition, Devos discloses the at least one processor is further configured to, based on the signal being received at  one cabinet among the plurality of cabinets via one cabinet, control a display module in the one cabinet to display the image based on a signal received via a wireless communicator located in a first direction according to a predetermined priority (see Figs. 1-6; para[0018]; para[0035]; para[0041]-para[0043]; para[0048]-para[0049]; see that “The communication mechanism 502 allows the display module 400 to communicate with other display modules of the display 100”, “the communication mechanism 502 may enable the display module 400 to receive and/or send display information relative to the other displays of the display 100”, and “where the communication ).

Regarding claim 10, as best understood, Devos discloses all the claim limitations as applied above (see claim 1). In addition, Devos discloses the plurality of wireless communicators are provided at positions where the plurality of cabinets are coupled to one another (para[0040]-para[0043]; see regarding Figs. 1-5, communication mechanisms 502 comprising a wireless transmitter and/or receiver, such as an RF or an IR transmitter and/or receiver, are necessarily provided at positions in the display modules 400 relative to where the plurality of display modules 400 are coupled to one another; see also Fig. 7).

Regarding claims 11-16 and 20, as best understood, these claims are analogous to claims 1-6 and 10, except they are method claims (see para[0047]-para[0050] and Figs. 6-7 of Devos), and therefore, are rejected for the same reasons as claims 1-6 and 10 above.

Regarding claim 17, as best understood, Devos discloses all the claim limitations as applied above (see claim 11). In addition, Devos discloses the displaying comprises, based on the signal being received at the first cabinet via a plurality of wireless communicators provided in the first cabinet, displaying the image based on a signal received via a wireless communicator located in a first direction according to a see Figs. 1-6; para[0018]; para[0035]; para[0041]-para[0043]; para[0048]-para[0049]; see that “The communication mechanism 502 allows the display module 400 to communicate with other display modules of the display 100”, “the communication mechanism 502 may enable the display module 400 to receive and/or send display information relative to the other displays of the display 100”, and “where the communication mechanism 502 is a wireless transmitter and/or receiver, such as an RF or an IR transmitter and/or receiver, the mechanism 502 enables the display module 400 to receive display information” as well as transmit display information; note that by including transmitter and receiver, each communication mechanism 502 comprises a plurality of wireless communicators; taking the claimed signal as comprising the information of “the configuration of the modules 102” and/or “the display information”, “a designated one of the display modules 102 (claimed first cabinet) may… receive from each of the other display modules 102 (including the claimed one cabinet)… the configuration of the modules 102” (602) via the communication mechanism 502; “The designated display module conveys at least a portion of this display information to the other display modules (606)”, to “then display a portion of the display information as appropriate”, after “Display information is… received by the designated display module” (604)(claimed first cabinet that has been given a certain priority by being the ).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devos et al. (US 2005/0093768), in view of ARAS et al. (WO 2017/054886 A1).

Regarding claim 8, as best understood, Devos discloses all the claim limitations as applied above (see claim 7). However, Devos does not appear to expressly disclose the at least one processor is further configured to, based on identification that the signal is not received via the wireless communicator located in the first direction, control the display module in the one module to display the image based on a signal received via a wireless communicator located in a second direction according to the predetermined priority.
para[0012]-para[0013]; para[0024]-para[0025]; para[0031]-para[0034]; para[0037]; para[0039]; see Figs. 3-8; “Primary object of the present invention is… to provide a system and method for operating a video wall system in which input and output connectors of individual image display devices are interchangeably programmable to dynamically change the transmission direction of the video signal between neighboring image display devices in response to an error status in an image display device interrupting the video transmission”, having as a priority “to ensure transfer of video signal between neighboring image display devices in response to an error status in an image display device interrupting the video transmission”; “A control station in data communication with each image display device of the video wall system controls the operation of the video wall system”; “each image display device comprises a processor for identification and generation of a dedicated portion of a received complete image or video content”; “the control station according to the present invention, … initiates video signal transmission … in the reverse direction so that image display devices subsequent to the defected image display device … can receive the video signal”; “In sum, the control station dynamically initiates video ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Devos’ invention, with the teachings in ARAS’s invention, to have the at least one processor is further configured to, based on identification that the signal is not received via the wireless communicator located in the first direction, control the display module in the one module to display the image based on a signal received via a wireless communicator located in a second direction according to the predetermined priority, for the advantage of  ensuring transfer of video signal between neighboring image display devices in response to an error status in an image display device interrupting a video transmission, and minimizing the effect of the interruption (para[0013]; para[0031]; para[0048]).

Regarding claim 9, as best understood, Devos and ARAS disclose all the claim limitations as applied above (see claim 8). In addition, ARAS discloses the at least one processor is further configured to: generate information related to a transmission para[0012]-para[0013]; para[0024]-para[0025]; para[0031]-para[0034]; para[0037]; para[0039]; see Figs. 3-8; based on the broadest reasonable interpretation of the claimed limitations, it is clear that since “in response to an error status in an image display device interrupting the video transmission”, “the control station… initiates video signal transmission … in the reverse direction so that image display devices subsequent to the defected image display device … can receive the video signal”, by doing so, information related to a transmission error in the first direction, that is, a video signal in the reverse direction (claimed generated information) is generated by the control station to control the image display devices to display the video signal in the reverse direction; “In sum, the control station dynamically initiates video transmission in an altered second signal input direction…depending on the circumstances”; moreover, “Interchangeable reprogramming of the input and output connectors allows bidirectional image transfer between the image display devices”, “in the event that an error status for a certain image display device is observed by the control station”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have in the combination the at least one processor is further configured to: generate information related to a transmission para[0013]; para[0031]; para[0048]).

Regarding claims 18-19, as best understood, these claims are analogous to claims 8-9, except they are method claims (see para[0047]-para[0050] and Figs. 6-7 of Devos; see Abstract and para[0001] of ARAS), and therefore, are rejected for the same reasons as claims 8-9 above.

Response to Arguments

Applicant's arguments regarding claim 1 (and similar claim 11) filed on 12/21/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "According to the present invention, each cabinet processes only one of a plurality of image signals based on a predetermined priority and displays an image based on the processed image signal”; “Specifically, according to the present invention, when receiving an image signal from a plurality of adjacent cabinets, one cabinet processes only an image signal received through a wireless communicator with the highest priority (e.g., the wireless communicator disposed on the right side) and displays an image”; and “This is ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623